DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" and "122" have both been used to designate a hydration unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate both a “length” and a “lifting mechanism”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
s 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “22”, “126” and “40”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “130”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the high pressure fluid”, and there is no antecedent basis for this limitation in the claim.
As to claim 14, the recitation “first or second flexible pipe segments between the first fracturing tree and the second fracturing tree” is indefinite, as it is subject to multiple interpretations. As an example, the claim could be interpreted as having a flexible pipe connecting the first and second fracturing trees. For examination purposes, this language will be interpreted as adjusting the working length of the pipe after disconnecting from the first fracturing tree and moving the pipe to connect to the second fracturing tree.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0314379 A1 (Guidry).
As concerns claim 1, Guidry discloses a system for fracturing an underground formation, comprising: a flexible pipe (see figure 3) receiving a high pressure slurry from a missile outlet (see figure 2, and 0023, the connector at 30 receives fluid from the source, at 0023, the reference describes the fluid source as trucks that deliver the fluid and connect to the connector 30, and pump the fluid into the manifold via the connector, via fluid line 34, the “connector” is commonly known as a “missile” in fracturing operations), the flexible pipe including one or more sections 52, 54 arranged in series; and a connector secured to an end of the flexible pipe (illustrated, but not separately referenced in figure 3), the connector adapted to fluidly couple the flexible pipe to one or more fracturing trees 20 of a plurality of fracturing trees associated with a wellbore, wherein the flexible pipe directs the high pressure slurry into the wellbore, via the one or more fracturing trees 20, the flexible pipe being movable between respective fracturing tree inlets of the plurality of fracturing trees (the pipe would certainly be movable between the trees, see figure 3).
As concerns claim 2, Guidry discloses the system of claim 1, further comprising: a plurality of pumps, each outlet of each pump of the plurality of pumps coupled to a missile, wherein the flexible pipe is used to direct the high pressure slurry to each fracturing tree 20 of the plurality of fracturing trees (see 0023 and figure 3).
the connectors appear to be flange connectors in the figure).
As concerns claim 8, Guidry discloses the system of claim 1, wherein the flexible pipe includes a plurality of layers, the plurality of layers including at least one metallic layer and at least one thermoplastic layer (see figure 5 and 0030-0031).
As concerns claim 9, Guidry discloses a method for fracturing an underground formation, comprising: coupling a first end of a first flexible pipe segment to an outlet of a high pressure fluid collection system (this is shown in figure 3, the manifold 22 is a “high pressure fluid collection system” in this case), the high pressure fluid collection system receiving the high pressure fluid from one or more pump outlets (via the connector shown at 30 in figures 1 and 2); coupling a second end of a second flexible pipe segment to a first inlet of a first fracturing tree 20; disconnecting the second end of the second flexible pipe segment from the first inlet of the first fracturing tree, after a fracturing operation is performed via the first fracturing tree; moving the second end of the second flexible pipe segment to a second inlet of a second fracturing tree; and coupling the second end of the second flexible pipe segment to the second inlet of the second fracturing tree (this is shown in figure 3, the first flexible pipe shown in the figure would certainly be movable from a first tree shown at 20 and a second tree, also shown at 20).
As concerns claim 17, Guidry discloses a system for hydraulic fracturing operations, comprising: a plurality of high pressure fracturing pumps positioned at a well site, each pump of the plurality of high pressure fracturing pumps receiving a fluid from a supply source (this is inherent in the arrangement, see 0023);  25\\DE - 751777/502516 - 3528235 vIAnorney Docket No.: 751777.502516 Client Ref. No.: 502516-US-2 a missile 30 receiving high pressure fluid from each pump of the plurality of high pressure fracturing pumps; a plurality of fracturing trees 20; and one or more flexible pipe segments forming a flow path between the missile and at least one fracturing tree 20 of the plurality of fracturing trees, see at least 0027-0028, noting that the bend radius and the number of segments can be used to vary the length of the flexible pipe, which would inherently “adjust the flow path” between each fracturing tree).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 10-14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guidry in view of European Patent Publication Number 0060507 (Jameson).
As concerns claim 3, Guidry discloses the system of claim 1, but lacks to disclose the system further comprising: a cradle arranged proximate an inlet of the fracturing tree, the cradle receiving and supporting the flexible pipe; nevertheless Jameson discloses a system for fracturing an underground formation further comprising a cradle arranged proximate an inlet of the fracturing tree, the cradle receiving and supporting the flexible pipe (see figures 1-2 and 4, the carriers are shown in figures 1-2 at 16 and a cradle for the flexible pipe is shown at 47). Jameson additionally discloses that the cradle reduces the time required to load and unload pipe sections from the transport and connect them to the wellheads, as well as securing the pipe to prevent movement of the pipe during the high pressure fracturing operation, which could damage equipment and cause injury to personnel. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to 
As concerns claim 4, Jameson discloses the system of claim 3, wherein the cradle further comprises: an inner surface shaped to conform to an outer surface of the flexible pipe; and adjustable legs for changing a height of the inner surface relative to a ground plane (see figure 4, the pipe section is shown in cradle 47, the height is adjustable with the screw at 83).
As concerns claim 6, Jameson discloses the system of claim 1, further comprising: a lifting mechanism (boom 12) configured to move the flexible pipe between a first location and a second location.
As concerns claim 10, Jameson discloses the method of claim 9, further comprising: positioning at least a portion of the second flexible pipe segment within a cradle 47.
As concerns claim 11, Jameson discloses the method of claim 9, wherein moving the second end of the second flexible pipe segment further comprises:  24 \\DE - 751777/502516 - 3528235 vIAttorney Docket No.: 751777.502516 Client Ref. No.: 502516-US-2 engaging at least a portion of at least one of the first or second flexible pipe segments via a lifting mechanism 12.
As concerns claim 12, Jameson discloses the method of claim 11, wherein the lifting mechanism is a crane positioned outside a pressure zone of at least one of the first fracturing tree or the second fracturing tree (see at least the Abstract, boom assembly 12 is mounted on a truck or trailer assembly and reasonably interpreted as a “crane” in this instance).
As concerns claim 13, Guidry discloses the method of claim 11, wherein coupling the second end of the second flexible pipe segment to the first inlet of the first fracturing tree further comprises: aligning a connector 52 of the second flexible pipe segment with the first inlet; and securing the second flexible pipe segment to the first inlet via the connector (as shown, see figure 3).
see at least 0027-0028, noting that the bend radius and the number of segments can be used to vary the length of the flexible pipe, which would inherently “adjust the flow path” between each fracturing tree).
As concerns claim 16, Guidry discloses the method of claim 11, further comprising: connecting a plurality of high pressure fluid collection systems to the first end of the first flexible pipe segment (the connector 30 and manifold 22 would represent a “plurality” of high pressure fluid collection systems that are connected to the first end of the flexible pipe segment).
As concerns claim 18, Jameson discloses the system of claim 17, further comprising: a cradle 47 arranged proximate an inlet of at least one fracturing tree of the plurality of fracturing trees, the cradle 47 receiving and supporting the flexible pipe 11.
As concerns claim 19, Jameson discloses the system of claim 17, further comprising: a lifting mechanism 12, positioned at the well site, configured to engage and move at least a portion of the flexible pipe.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guidry, as modified above, and further in view of US 2017/0138144 A1 (Christopherson et al.).
	As concerns claim 7, the combination discloses the system of claim 1, including a mating stump coupled to the flexible pipe, the mating stump adapted to enter the opening (Guidry at 52), but lacks to disclose wherein the connector is a hydraulic connector, further comprising: a hydraulic connection system coupled to an inlet of the frac tree, the hydraulic connection system having an opening fluidly coupled to a bore extending through the frac tree; nevertheless Christopherson et al. discloses a system for fracturing an underground formation further comprising a hydraulic connection system coupled to an inlet of the frac tree, the hydraulic connection system having an opening fluidly coupled to a bore see 0033-0034 and figures 5 and 9, ball joint pipe 68 is coupled into connection block 52 and locked into position with hydraulic pistons 72, this allows for adjustment of the conduit to facilitate assembly as well as prevents movement when locked into place). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the hydraulic connectors into the fracturing system to obtain the predictable result of facilitating assembly of the components, as well as preventing motion of the conduits during the fracturing operation, in view of the disclosure of Christopherson et al.
	As concerns claim 15, the combination discloses the method of claim 11, wherein at least one of the first fracturing tree or the second fracturing tree comprises a hydraulic connector, further comprising: aligning the second end of the second flexible pipe segment with an opening in the connector; positioning at least a portion of the second end of the second flexible pipe segment within the opening; and engaging one or more hydraulic features of the hydraulic connector to secure the second end of the second flexible pipe segment within the opening (see Christopherson et al. at 0033-0034, figure 5 and figure 9).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guidry, as modified, and further in view of US 2014/0224917 A1 (Turner et al.).
As concerns claim 20, the combination discloses the system of claim 17, but lacks to explicitly disclose wherein the flexible pipe is supported by a spool; nevertheless Turner et al. discloses a fracturing system wherein flexible pipe is supported by a spool (see at least figure 1). In as much as Turner et al. discloses that it is known to store large diameter hoses used for transporting fluids to a fracturing site on spools or reels, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to support the flexible pipe used in a fracturing system on a spool or reel to obtain the predictable result of facilitating deployment, as well as transport of the flexible pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,882,732 B2 (Haile et al.) discloses a method for automatic fueling of fracturing equipment on site using flexible pipes stored on reels or spools. US 2020/0324996 (Novotny et al.) discloses a frac water system using flexible pipes stored on reels or spools. US 2019/0302810 A1 (Kibler et al.) discloses a fluid delivery system for connecting pipes to trees for a fracturing operation using a lifting mechanism. US 2016/0319650 (Oehring et al.)) discloses a fracturing system and method using flexible lines to transfer fracturing fluid from a blender to the pump systems. The lines are flexible and include elastomeric material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679